Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 3-5 have been presented for examination based on the amendment filed on 11/01/2022.
2.	Claim rejection of Claims 1, 3-5 under USC 112(b) is withdrawn based on the amendment filed on 11/01/2022.
3.	Claim rejection of Claims 1, 3-5 under USC 102(a)(1) is withdrawn based on the amendment filed on 11/01/2022.
USC 101 argument answer
4.	Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant argues that the subject matter of the amended claim 1 integrates the thermotical calculation into a practical application of estimating the practical expansive state of a rock in practical engineering. The Examiner disagrees, and notes the claims do not include additional elements that when considered as a whole, integrate the abstract idea into a practical application. The Examiner notes that the claim fail to explicitly discloses how the current rock expansive state of the rock is determined. Calculating the rock expansive stress and the rock expansive strain of rock according to the parameters of the rock and establishing an expression of the relationship among the rock expansive capacity, rock expansive stress and rock expansive strain- as recited in the claim are just a narrations of mathematical calculations and formulas-no limitations and /or connections exist how these mathematical relationships are used or related to the stated claim goal of determining the current rock expansive of the state of the rock. 
Applicant argues the claims recite additional elements that amount to significantly more than the judicial exception. To support this, Applicant provides a list of items believed to achieve significantly more. Applicant also cites multiple paragraphs of the specification. The Examiner disagrees as the purported improvements must be reflected by the broadest reasonable interpretation of the claimed inventions. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, taking all the claim elements individually, or in combination, the claim as a whole does not amount to "significantly more" than an abstract idea of itself.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1, 3-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1: 
Claims 1, 3-5 are directed to a method, which is a process, which is a statutory category of invention.

Step 2A, Prong 1:
Claim 1 is directed to the abstract idea of determining expression of the relationship among the parameters, constituting an abstract idea based on concepts performed in the human mind and mathematical concept. The limitation of “determining parameters that affect rock expansive properties, wherein the parameters comprise rock expansive active coefficient, rock density, and water content” and “determine current rock expansive state of the rock;” is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitations of: “establishing an expression of the relationship between the parameters and rock expansive capacity, wherein the relationship between the parameters and the rock expansive capacity is as follows:………… is water content at the point when the water absorption rate changes from rapid increase to slow increase in rock expansive process”;
“establishing an expression of the relationship among the rock expansive capacity, rock expansive stress and rock expansive strain;” 
“determining an expression of the relationship among the parameters, the rock expansive stress and the rock expansive strain according to the rock expansive capacity.”  And 
“calculating, based on the determined expression, the rock expansive stress and the rock
expansive strain of rock according to the parameters of the rock”.
all of which are mathematical concepts including mathematical calculations, formula, relationships and expressions.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and mathematical relationships, then it falls within the “mental processes” and “mathematical concepts” grouping of abstract ideas.  As such claims 1 recite an abstract idea.

Step 2A, Prong 2:
The judicial exception is not integrated into a practical application. Claim 1  do not recite any additional limitation or element that integrate the abstract idea into a practical application and/or impose any meaningful limits on practicing the abstract idea.

Step 2B:
Claim 1 do not recite any limitation or element that result in anything significantly more than the judicial exception.
Claims 1 is not patent eligible.

The dependent claims 3-5 recites additional steps of the relationship between the parameters
and the rock expansive capacity, the relationship among the rock expansive capacity, the rock expansive stress and the rock expansive strain, the expressions of rock expansive capacity and rock expansive strain-all of which involve explicit recitation of mathematical relationship, expression and equations -therefore all of these steps fall into the mathematical concept grouping of the abstract ideas. Therefore, the dependent claims recite additional steps which are all directed to judicial exceptions, claims 3-5 are also not patent eligible.

Allowable Subject Matter
6.	Claims 1, 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 USC § 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
7.  	Claims 1, 3-5 are rejected.

8.  	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Correspondence Information
9. 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146